Citation Nr: 1433656	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  10-40 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for a lumbar spine disability, currently evaluated as 40 percent disabling.
 
2.  Entitlement to an increased rating for a right shoulder disability, currently evaluated as 30 percent disabling. 

3.  Entitlement to a compensable rating for sinusitis.
 
4.  Entitlement to an initial compensable rating for a right ankle disability.
 
5.  Entitlement to service connection for coronary artery disease (CAD).

6.  Entitlement to service connection for a right knee disability.
 
7.  Entitlement to service connection for a vitreous hemorrhage of the left eye. 

8.  Entitlement to a total disability rating based on individual unemployability, due to service-connected disabilities (TDIU).
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to April 1995.

These matters are on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

In a May 2002 rating decision, the RO granted service connection for residuals of an injury to the lumbar spine, with a 10 percent evaluation, effective January 30, 2002.  The Veteran was also granted service connection for a right shoulder injury, with a 20 percent evaluation, effective January 30, 2002.  Service connection for sinusitis was also granted.  A noncompensable evaluation was assigned, effective January 30, 2002.  In an August 2008 rating decision, the evaluation for the service-connected lumbar spine disability was increased to 20 percent, effective May 8, 2008.  In a September 2009 rating decision, the evaluation of the service-connected lumbar spine disability was increased to 40 percent, effective May 8, 2008, and the evaluation of the service-connected right shoulder disability was increased to 30 percent, effective May 8, 2008.  In a September 2010 rating decision, the RO granted service connection for the post-operative residuals, medial malleolus right ankle.  A noncompensable evaluation was assigned, effective May 8, 2008.

The Veteran subsequently testified before the undersigned at a Travel Board hearing in February 2012.  The hearing transcript is of record.  These matters were most recently remanded in July 2013 for further development.  In May 2014, the Veteran submitted additional evidence to the Board for consideration in connection with the claims on appeal along with a waiver of RO jurisdiction of such evidence.  Thus, the Board may properly consider the newly received evidence.  38 C.F.R. § 20.1304 (2013).

In April 2014, the Veteran submitted a private medical report apparently in support of a previously denied claim for service connection an acquired psychiatric disorder.  This claim was previously denied in March 2010.  While this issue has been raised by the record, it has not been adjudicated by the Agency of Original Jurisdiction (AOJ) since the prior denial, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As an initial matter, a March 2014 Supplemental Statement of the Case references treatment records from the VA Medical Center (VAMC) in North Little Rock, Arkansas dated from May 2002 to February 2014.  However, the record consists of few VA treatment records, including reports dated May 2002, April 2010 and June 2008.  Accordingly, all of the Veteran's VA treatments from the North Little Rock, VAMC should be requested and associated with the Veteran's electronic record.
As regards the claim for a compensable rating for sinusitis, in the July 2013 Remand, the Board requested that a VA examination be conducted in the spring when his sinusitis is the most symptomatic.  However, as stated in the June 2014 Brief of Appellant, the Veteran underwent VA examination in September 2013.  Accordingly, the VA examination should be rescheduled and conducted in the spring.

As regards the claim for service connection for coronary artery disease (CAD), pursuant to the Board's July 2013 Remand, on VA heart conditions Disability Benefits Questionnaire (DBQ) examination in September 2013, the examiner indicated a diagnosis of CAD since December 2007 with an identified etiology of cigarette smoking long term, a family history of heart disease under age 60, cholesterol, and atherosclerosis.  The examiner opined that there was less than a 50 percent probability that his coronary artery disease was incurred in service, based on the rationale that there was no evidence of increased cholesterol in his STRs and no history of chest pain.  However, as the Board noted in the September 2013 Remand, laboratory results in the STRs show that the Veteran had high cholesterol.  As the opinion is based on an inadequate factual premise, this opinion is inadequate for adjudication purposes.

As regards the claim for service connection for a right knee disability, on September 2013 VA C&P examination Knee and Lower conditions DBQ, the VA examiner diagnosed a right knee disability that was not incurred in or aggravated by a pre-existing condition in service based on the rationale that he denied any real problems with his knee.  However, the STRS indicated right knee complaints and the Veteran testified about current right knee complaints.  As the examiner failed to address the significance, if any, of the Veteran's in-service and post-service complaints of right knee symptoms, this opinion is also inadequate for adjudication purposes.

As the above claims being remanded could affect the TDIU claim, the claims are inextricably intertwined and a Board decision on the TDIU claim at this time would be premature.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain copies of the Veteran's treatment records from the Little Rock VAMC and any other identified VA facility.  If the records are not available, or if the search for the records yields a negative result, that fact should be clearly documented on the Veteran's electronic claims file uploaded to the Veteran's electronic VBMS claims file, and the Veteran notified of the efforts made to obtain such records.

2.  On completion of the above, schedule an appropriate VA examination in the spring, to evaluate the current severity of his service-connected sinusitis.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report.

The examiner should describe with specificity all symptomatology and functional impairment due to the Veteran's service-connected sinusitis.  All indicated tests must be conducted.

The examiner should also comment upon the presence or absence, and the frequency or severity of any characteristic prostrating attacks that average one in two months over the last several months; or any characteristic prostrating attacks that occur on an average once a month over the last several months; or any very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.
The examiner should also provide an opinion concerning the impact of the service-connected sinusitis on the Veteran's ability to obtain and maintain substantially gainful employment.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  Schedule an appropriate VA examination by an examiner other than the September 2013 VA examiner to determine the nature and etiology of the Veteran's coronary artery disease (CAD).  All indicated studies and tests should be performed.  The claims folder should be provided to the examiner for review of pertinent documents.  The examination report should reflect that such a review was conducted.  The examiner should consider the history and contentions noted in the July 2013 Remand.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's CAD had its onset in service.  Consideration must be given to the Veteran's reported symptoms of heart disease in service, such as high cholesterol, including the in-service laboratory results which indicate cholesterol.
Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  Schedule an appropriate VA examination by an examiner other than the September 2013 VA examiner to determine the nature and etiology any current right knee disability.  The claims folder must be made available to and reviewed by the examiner.  Any indicated studies should be conducted.  The examiner should provide details about the onset, frequency, duration, and severity of the symptoms of any right knee disability found.  The examiner should consider the history and contentions noted in the July 2013 Remand.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current right knee disability is related to a disease or injury in service. 

The examiner should also provide an opinion as to whether any current right knee disability clearly and unmistakably existed prior to the Veteran's period of active service and was clearly and unmistakably not aggravated during active duty (i.e. there was no increase in underlying disability).

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

5.  Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, furnish a supplemental statement of the case (SSOC) to the Veteran and his representative, which should contain, among other things, a summary and discussion of the relevant evidence received since the SSOC was issued in April 2013, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






[CONTINUED ON NEXT PAGE]


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



